Title: To George Washington from Captain Charles Craig, 15 November 1777
From: Craig, Charles
To: Washington, George

 

Sir
Frankford [Pa.] 15th Novr 1777

I believe your Excellency may Depend upon the enemys force being drawn to Attact the Fort to day, a very severe and heavy firing began this morning about 10 OClock and has continued ever since, the Enemy Dread the Nothern Armys Joining your Excellency and have been makeing every preparation to Attact before the N. Army Joyn’d, and have not been prepared before to day. I have the Honour to be Yr Excellencys Most Obt Servt

C. Craig

